In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1056V
                                          UNPUBLISHED


    SUSAN FAUSNAUGH,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: April 8, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
Respondent.

                                 DECISION AWARDING DAMAGES1

       On July 22, 2019, Susan Fausnaugh filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she received on
October 18, 2017. Petition at Introduction. Petitioner further alleges that she suffered the
residual effects of her injury for more than six months after the administration of the flu
vaccine. Petition at 10. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On December 1, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On April 6, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $80,078.93, and an

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
additional $2,393.26 to satisfy a State of Ohio Medicaid lien. Proffer at 1. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following:

    (1) A lump sum payment of $80,078.93, in the form of a check payable to
        Petitioner.

    (2) A lump sum payment of $2,393.26, representing compensation for
        satisfaction of the State of Ohio Medicaid lien, payable jointly to Petitioner
        and to:

                                Treasurer, State of Ohio
                                Ohio Tort Recovery Unit
                                350 Worthington Rd., Suite G
                                Westerville, Ohio 43082

        Petitioner agrees to endorse this payment to the Ohio Department of
        Medicaid.

       These amounts represent compensation for all damages that would be available
under § 15(a). The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 SUSAN FAUSNAUGH,

                Petitioner,                           No. 19-1056V
                                                      Chief Special Master Corcoran
 v.                                                   SPU

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 30, 2020, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. Thereafter, on December 1, 2020, Chief Special

Master Corcoran issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for her shoulder injury related to vaccine administration (“SIRVA”).

I.     Compensation for Vaccine Injury-Related Items

       Based on the evidence of record, respondent proffers that petitioner should be awarded

$80,078.93. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a), with the exception of the reimbursement of the Medicaid

lien, below. Petitioner agrees.

       Respondent further proffers that petitioner should be awarded funds to satisfy a State of

Ohio Medicaid lien in the amount of $2,393.26, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of Ohio may have against any

individual as a result of any Medicaid payments that the State of Ohio has made to or on behalf

of Susan Fausnaugh from the date of her eligibility for benefits through the date of judgment in
this case as a result of her vaccine-related injury suffered on or about October 18, 2017, under

Title XIX of the Social Security Act. Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through

two lump sum payments as described below:

       (1)     The parties recommend that compensation provided to petitioner should be made
               through a lump sum payment of $80,078.93, in the form of a check payable to
               petitioner. 1 Petitioner agrees.

       (2)     A lump sum payment of $2,393.26, representing compensation for satisfaction of
               the State of Ohio Medicaid lien, payable jointly to petitioner and to:

                                      Treasurer, State of Ohio
                                      Ohio Tort Recovery Unit
                                      350 Worthington Rd., Suite G
                                      Westerville, Ohio 43082

Petitioner agrees to endorse this payment to the Ohio Department of Medicaid.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Acting Deputy Director
                                                      Torts Branch, Civil Division




1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
                                                 2
                           ALEXIS B. BABCOCK
                           Assistant Director
                           Torts Branch, Civil Division

                           s/ Mallori B. Openchowski
                           MALLORI B. OPENCHOWSKI
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146, Ben Franklin Station
                           Washington, DC 20044-0146
                           Tel.: (202) 305-0660
                           mallori.b.openchowski@usdoj.gov

DATED: April 6, 2021




                       3